Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
In the documents filed on 09/23/2021: 
Claim(s) 1, 14 and 18 (and by extension its/their dependents) have been amended. 
Claim(s) 2, 8-10, and 15-16 has/have been canceled. 
Claim(s) 1, 3-7, 11-14, 17-20 is/are pending in this application.
Claim(s) 1, 3-7, 11-14, 17-20 have been rejected below.

Response to Arguments
Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1, 4-7, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0009408) (hereafter Marsolek408) in view of Borkowski (US 2019/0061623).

With respect to claim 1 Marsolek408 teaches a cold planer industrial machine comprising: 
a frame (Marsolek408 Fig. 2 ¶[3, 10]); 
a conveyor system coupled to the frame and including a first stage conveyor and a second stage conveyor (Marsolek408 Fig. 2 element 32 ¶[10, 16]); 
a control system (Marsolek408 Fig. 3 element 44 ¶[21]) operably coupled to the conveyor system and including a sensor (Marsolek408 Fig. 3 element 64 ¶[21, 31-33]) positioned to detect information related to the conveyor system (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]) and an object in a surrounding environment (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]); and  
wherein the control system is configured to:
detect a distance to the object in the surrounding environment using the sensor (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]); and 
operate the implement and steer the machine based on at least one of the detected position of the second stage conveyor and the detected distance to the object in the surrounding environment (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33] at least distance to the detected object).
three-dimensional sensor having a wide angle of detection and arranged and directed such that the conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position
Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection (Borkowski Fig. 1, 2 element 11 ¶[28-32, 106]) and arranged and directed such that a conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position (Borkowski Fig. 1, 2 element 10 ¶[28-32, 106]).
Thus as shown above Marsolek408 teaches a base invention of a cold planer with a sensor to assist in its control and Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection. These two references are analogous to one another because both systems are drawn to industrial machines controlled by sensors. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek408 to apply the teachings of Borkowski because the teaching of an industrial machine comprising a three-dimensional sensor having a wide angle of detection taught by Borkowski was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a cold planer with a sensor to assist in its control taught by Marsolek408 to yield the advantage of allowing the system to have a better view of its surroundings and thus enabling it to make more informed and better decisions and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 18 Marsolek408 teaches a cold planer industrial machine comprising: 
a frame (Marsolek408 Fig. 2 ¶[3, 10]),
a conveyor system movably coupled to the frame (Marsolek408 Fig. 2 element 32 ¶[10, 16]);  
a steering system coupled to the frame; 
a control system operably coupled to the working implement and steering system (Marsolek408 Fig. 3 element 44 ¶[21]), and including a sensor (Marsolek408 Fig. 3 element 64 ¶[21, 31-33]) positioned to detect information related to the conveyor system (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]), and an object in an environment surrounding the cold planer(Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]), the control system configured to: 
detect a position of the object using the sensor (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]);
move the conveyor system based on at least one of the detected first position of the conveyor system and the detected position of the object (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33] at least distance to the detected object); 
steer the cold planer based on at least one of the detected position of the object and the position of the conveyor system (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33] at least distance to the detected object). 
Marsolek408 does not clearly teach wherein the sensor is a three-dimensional sensor having a wide angle of detection and arranged and directed such that the conveyor system and 
Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection (Borkowski Fig. 1, 2 element 11 ¶[28-32, 106]) and arranged and directed such that a conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position (Borkowski Fig. 1, 2 element 10 ¶[28-32, 106]). With respect to the claimed limitation of detecting multiple positions of the conveyor system, this appears to simply read on updating the information as the situation changes and is inherent in both Marsolek408 and Borkowski since it is essential for the system to have correct, up to date information when making its decisions.
Thus as shown above Marsolek408 teaches a base invention of a cold planer with a sensor to assist in its control and Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection. These two references are analogous to one another because both systems are drawn to industrial machines controlled by sensors. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek408 to apply the teachings of Borkowski because the teaching of an industrial machine comprising a three-dimensional sensor having a wide angle of detection taught by Borkowski was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying 

With respect to claim 4, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the three-dimensional sensor is a first three-dimensional sensor, and further comprising: 
a machine track lift linkage coupled to the frame (Marsolek408 Fig. 2 element 30 ¶[16]); and
a second three-dimensional sensor positioned to detect information related to the machine track lift linkage and the object in the surrounding environment (Marsolek408 ¶[50], Borkowski ¶[28]). 

With respect to claim 5, Marsolek408 as modified in claims 1 teaches a cold planer, further comprising: 
a milling system coupled to the frame (Marsolek408 Fig. 2 element 26 ¶[16, 40]); and 
wherein the second three-dimensional sensor is positioned to detect  information related to the milling system (Marsolek408 ¶[50], Borkowski ¶[28]).


operate the machine track lift linkage based on the detected information related to the machine track lift linkage (Marsolek408 Fig. 2 element 30 ¶[16, 40, 50]).

With respect to claim 7, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: detect information related to the third working implement milling system (Marsolek408 Fig. 2 element 26 ¶[16, 40, 50]); and 
operate the milling system based on the detected information related to the milling system (Marsolek408 Fig. 2 element 26 ¶[16, 40, 50]).

With respect to claims 11 and 20 Marsolek408 in view of Borkowski does not explicitly state that the three-dimensional sensor has an angle of detection that is in a range between and including 150 degrees and 170 degrees. However, Borkowski appears to show a three-dimensional sensor has an angle of detection that is in a range between and including 150 degrees and 170 degrees in Figures 1 and 2 (Borkowski Fig. 1, 2 element 10 ¶[28-32, 106]). However, assuming arguendo that the range shown by Borkowski is not between 150 degrees and 170 degree, this range would undeniably be obvious to try in view of the teachings of Borkowski. It is recognized by MPEP 2143.I.E that when an invention is “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success the limitation is obvious. The exact angular range of the taught Wide 

With respect to claim 12, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: stop operation of at least one of the cold planer or the conveyor system based on the at least one of the detected position of the second stage conveyor and the detected distance to the object in the surrounding environment (Marsolek408 ¶[31-33, 40, 50] see especially ¶[40] wherein the system is stopped automatically). 

With respect to claim 13, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: move at least one of the cold planer or the conveyor system based on the at least one of the detected position of the second stage conveyor and the detected distance to the object in the surrounding environment (Marsolek408 ¶[31-33, 40, 50]). 

With respect to claim 19, Marsolek408 as modified in claims 1 teaches a cold planer, 
.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0009408) (hereafter Marsolek408) in view of Borkowski (US 2019/0061623) and Foster (US 2018/0319396).

With respect to claims 3, although Marsolek408 by Borkowski teaches several types of 3d cameras (see Borkowski ¶[28-32]), it could not be definitely concluded whether or not any of these cameras are/use LIDAR sensors. Assuming arguendo that they are not, applicant has been provided with Foster.
Foster teaches a three-dimensional sensor is a LIDAR sensor (Foster Fig. 1-2 element 26 ¶[16, 31]).
Thus as shown above, Marsolek408 teaches all relevant limitations except does not explicitly teach using the element of a LIDAR sensor. Foster teaches a LIDAR sensor as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0167089) (hereafter Marsolek089) in view of Borkowski (US 2019/0061623).

With respect to claim 14 Marsolek089 teaches a paver machine comprising: 
a frame (Marsolek089 Fig. 3 element 18 ¶[16]), 
a screed system movably coupled to the frame with a screed linkage (Marsolek089 Fig. 3 element 78 ¶[35]); 
a control system operably coupled to the screed system and including a sensor positioned to detect information related to the screed system, and the screed linkage (Marsolek089 ¶[35]). 
Marsolek408 does not clearly teach wherein the sensor is a three-dimensional sensor having a wide angle of detection and arranged and directed such that the conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position

Thus as shown above Marsolek408 teaches a base invention of a cold planer with a sensor to assist in its control and Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection. These two references are analogous to one another because both systems are drawn to industrial machines controlled by sensors. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek408 to apply the teachings of Borkowski because the teaching of an industrial machine comprising a three-dimensional sensor having a wide angle of detection taught by Borkowski was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a cold planer with a sensor to assist in its control taught by Marsolek408 to yield the advantage of allowing the system to have a better view of its surroundings and thus enabling it to make more informed and better decisions and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0167089) (hereafter Marsolek089) in view of Borkowski (US 2019/0061623) and Foster (US 2018/0319396).

With respect to claims 17, although Marsolek089 by Borkowski teaches several types of 3d cameras (see Borkowski ¶[28-32]), it could not be definitely concluded whether or not any of these cameras are/use LIDAR sensors. Assuming arguendo that they are not, applicant has been provided with Foster.
Foster teaches a three-dimensional sensor is a LIDAR sensor (Foster Fig. 1-2 element 26 ¶[16, 31]).
Thus as shown above, Marsolek089teaches all relevant limitations except does not explicitly teach using the element of a LIDAR sensor. Foster teaches a LIDAR sensor as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a LIDAR sensor as a 3d sensor and would have been advantageous since LIDAR sensors are capable of using lasers to create highly accurate 3d representations of the environment and can filter out reflections of certain objects. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek089 to substitute the teachings of Foster because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




 

/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665